office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b04 jeglover postn-119663-06 third party communication none date of communication not applicable uilc date date to keith jones industry director natural_resources construction from donald j drees jr senior technician reviewer branch financial institutions products subject notification of withdrawn letter_ruling request legend taxpayer --------------------------------------------------------------------- taxpayer --------------------------------------------- newco --------- a ------------ number --- pursuant to a of revproc_2005_1 2005_1_irb_1 this is to notify you that taxpayer and taxpayer have withdrawn a letter_ruling request after we reached conclusions adverse to those requested and to provide you our view on an issue raised in the request taxpayers requested a ruling that proposed contracts to be issued by newco would constitute insurance for federal_income_tax purposes we concluded that the contracts would not postn-119663-06 facts nuclear regulatory commission nrc among other government instrumentalities is required u s c this license has an initial term of years and is renewable u s c c c f_r sec_54 b and d in order to operate a nuclear power plant a license from the united_states the obligation to decommission an operational plant is concomitant with the privilege of operating it since the atomic energy act of licensees have been required to satisfy safety standards to protect life and property atomic energy act of pub_l_no c u s c c s since the atomic energy act of the terms and conditions of a license are subject_to amendment revision or modification by rules and regulations issued in accordance with the act atomic energy act of pub_l_no sec_187 u s c c a n codified pincite u s c since the nrc through its predecessor has had the authority to require applicants seeking to terminate a license to describe the proposed procedures for disposal of radioactive material decontamination of the site and other procedures to provide reasonable assurance that the dismantling of the facility and disposal of the component parts will be performed in accordance with the regulations in this chapter and will not be inimical to the common defense and security or to the health and safety of the public fed reg see also h_r conf_rep no 98th cong 2d sess pincite vol c b generally under federal and state laws utilities that operate nuclear power plants are obligated to decommission the plants at the end of their useful lives finally in the nrc promulgated final regulations to provide specific requirements for the decommissioning of nuclear facilities fed reg a licensee must periodically report to the nrc evidence of assurance that funds will be available to decommission the plant c f_r sec_50 f a licensee must report to the nrc the permanent cessation of operation of the plant and generally must complete decommissioning within years thereafter c f_r sec_50 a decommissioning is defined a sec_1 this requirement was repeated in sec_103 and sec_104 of the atomic energy act of pub_l_no u s c a a n codified pincite u s c b and d postn-119663-06 to remove a facility or site safely from service and reduce residual radioactivity to a level that permits release of the property for unrestricted use and termination of the license or release of the property under restricted conditions and termination of the license c f_r sec_50_2 the variables that influence the ultimate cost of decommissioning fall into four categories time when do operations at the plant cease extent of actual contamination changes in regulatory requirements for decommissioning eg standards and procedures and the economic conditions at the time of decommissioning eg the cost of labor and supplies although the costs of decommissioning cannot be presently known with certainty congress enacted sec_468a of the internal_revenue_code as part of the deficit industry experience provides sufficient data to build reliable models of the timing and amount of such costs accordingly the costs of decommissioning a given plant can be estimated the certification of assurance of adequate funding required by the nrc may be based on an estimate e g c f_r sec_50 b reduction act of pub_l_no 98_stat_494 vol c b this section permits an eligible_taxpayer defined by sec_1_468a-1 to establish a nuclear decommissioning reserve fund a k a qualified decommissioning trust or qdt which is to function as a segregated reserve dedicated exclusively for the payment of nuclear decommissioning costs taxes on fund income and management costs of the fund h_r conf_rep no 98th cong 2d sess pincite vol c b pincite in the congress amended sec_468a to provide an additional tax incentive for plant owner licensees to fund qdts to supplement a qdt an eligible_taxpayer can establish a nonqualified decommissioning trust fund a k a a nqdt the nqdt is not governed by sec_468a and is commonly treated as a grantor_trust in the situation presented by taxpayers taxpayer is presently responsible for the decommissioning of an operating nuclear power plant s taxpayer was to form newco as a wholly owned subsidiary newco was to issue a contract covering decommissioning costs incurred by entities such as taxpayer newco would issue taxpayer a contract only if it could issue contracts covering at least number power plants no one such plant accounting for more than of the total risk newco would assume for the payment of a specified charge each newco contract would have postn-119663-06 indemnified each contractholder for a fixed percentage of the costs incurred to decommission a specified_plant in excess of a ‘deductible’ amount up to a fixed limit the contract would entitle the contractholder to reimbursement for incurred decommissioning costs regardless of when or for what reason decommissioning occurred the beneficiary of the newco contract will be the decommissioning trust ie the qdt or nqdt as appropriate or as otherwise designated the ‘deductible’ and coverage limit of the newco contracts depended on the estimates of the cost to be incurred to decommission the specified_plant were included in the formula to have been used to determine the specified charge for each newco contract each newco contract provided that the charge would be reduced if subsequent developments reduced the assurance amount required by regulators the specified charge would not have been increased if subsequent developments increased the assurance amount timing of decommissioning if operation of the specified_plant ceased such that decommissioning began at or prior to the expiration of the current license period the ‘deductible’ and coverage limit were certain amounts if operation of the specified_plant continued beyond the current license period ie under a renewed license the ‘deductible’ and coverage limit were different certain amounts however the aggregate amount of newco’s liability was capped the newco contract provided that the resources available to pay claims on newco contracts were premiums surplus and reinsurance recoverable in the event claims for covered decommissioning costs against newco exceeded these resources the amount payable to any one contractholder would have been limited to an amount determined by reference to a ratio of the contractholder’s decommissioning costs to the aggregate decommissioning costs of all contractholders the contractholder would have to return to newco the excess obligation to decommission each plant newco’s obligation to pay each contractholder was certain because of the taxpayers describe the newco contracts as involving coinsurance or quota share harvey w rubin dictionary of insurance term sec_2d ed barron’s defines coinsurance as being a characteristic of property insurance where claims are limited to an amount equal to the actual loss multiplied by the ratio of insurance carried over insurance required id pincite and defines quota share reinsurance as automatic reinsurance which requires the insurer to transfer and the reinsurer to accept a given percentage of every risk within a defined category of business the percentage is constant throughout and applies to premiums and losses alike id pincite an example of newco’s coinsurance quota share mechanism assume a contract has a ‘deductible’ of dollar_figurex a limit of dollar_figurex and a coinsurance quota percentage of if contractholder incurs dollar_figurex of covered decommissioning costs newco will pay dollar_figurex dollar_figurex - ‘deductible’ of dollar_figurex x such a reduction would result in a refund if the specified charge had been paid in full or if the specified charge was to be paid in installments in a reduction of future installments due if the contractholder breached its obligations under the contract or cancelled the contract the coverage limit was limited to the consideration paid less any distributions postn-119663-06 law and analysis newco would have complied with a’s applicable regulatory requirements law neither the code nor the regulations thereunder define the terms insurance or insurance_contract the bedrock for evaluating whether an arrangement constitutes insurance is 312_us_531 in which the court stated that historically and commonly insurance involves risk - shifting and risk - distributing in a transaction which involve s an actual ‘insurance risk’ at the time the transaction was executed insurance has been described as involv ing a contract whereby for adequate_consideration one party agrees to indemnify another against loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss epmeir v united_states 199_f2d_508 7th cir cases analyzing captive insurance arrangements have distilled the concept of insurance for federal_income_tax purposes to three elements applied consistently with principles of federal income_taxation involvement of an insurance risk shifting and distribution of that risk and insurance in its commonly accepted sense see eg 979_f2d_162 9th cir aff’g 96_tc_18 for an arrangement to constitute insurance the insured must have an insurable interest in the subject matter of the policy at the time the policy is written see eg 408_f2d_631 6th cir the law is well settled that the subject matter of an insurance_policy must be in existence when the policy is written and the insured must have an insurable interest in the subject matter of the policy the risk transferred must be risk of economic loss 572_f2d_1190 7th cir cert_denied 439_us_835 the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 2d cir cert_denied 340_us_853 and must not be merely an investment risk le gierse u s pincite revrul_89_96 1989_2_cb_114 risk shifting occurs when a person facing the possibility of economic loss transfers some or all of the financial consequences of the potential loss to the insurer such that a loss by the insured does not affect the insured because the loss is offset by a payment from the insurer 811_f2d_1297 9th cir revrul_2005_40 large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as a premium and set_aside for the risk_distribution incorporates the statistical phenomenon known as the law of these principles include respecting the separateness of corporate entities the form and substance of the transaction s and the relationship between the parties 96_tc_61 aff’d in part and rev’d in part 972_f2d_858 7th cir postn-119663-06 payment of such a claim insuring many independent risks in return for numerous premiums serves to distribute risk by assuming numerous relatively small independent risks that occur randomly over time the insurer smoothes out losses to match more closely its receipt of premiums see clougherty packing co f 2d pincite risk_distribution necessarily entails a pooling of premiums so a potential insured is not in significant part paying for its own risks see 881_f2d_247 6th cir aff’g in part and rev’g in part 88_tc_197 revrul_2005_40 surrounding each case with emphasis on comparing the implementation of the arrangement with that of known insurance court opinions identify several nonexclusive factors bearing on this such as the treatment of an arrangement under the applicable state law amerco inc t c pincite the adequacy of the insurer’s capitalization and utilization of premiums priced at arm’s length the 96_tc_45 aff’d 979_f2d_1341 9th cir separately maintained funds to pay claims ocean drilling exploration co v united_states cl_ct aff’d per curiam 988_f2d_1135 fed cir and the language of the operative agreements and the method of resolving claims 40_fedclaims_42 the commonly accepted sense of insurance derives from all of the facts it is important to bear in mind that the type of risk contemplated by life_insurance is different than that by non-life a k a property and casualty insurance although all forms of insurance are alike in that they require a combination of many risks into a group they differ with regard to the perils covered a peril is a cause of loss such as fire or windstorm with respect to property or an accident with respect to health in the nonlife forms of insurance perils insured against may or may not happen and in the great majority of cases do not happen in life_insurance the event against which protection is granted - death - is an uncertainty for one year but the probability of death generally increases with age until it becomes a virtual certainty if a life_insurance_policy is to protect an insured during the whole of his or her life an adequate fund must be accumulated to meet a claim that is certain to occur kenneth black jr and harold d skipper jr life_insurance 12th ed insurance is a somewhat nebulous concept t he subject has no useful or fixed definition there is neither a universally accepted definition or concept of ‘insurance’ nor a sic exclusive concept or definition that can be persuasively applied in insurance lawyering appleman on insurance 2d sec_1 while it seems appropriate that any concept and meaning of insurance be sufficiently broad and postn-119663-06 flexible to meet the varying and innovative transactions which humankind perpetually produces care must be used to describe insurance because overbroad definitions are not useful and may cause many commercial relationships erroneously to constitute insurance id it is commonly understood that insurance is the mechanism to manage the risk of loss from fortuitous events insurance is not the mechanism to manage losses that are at least substantially certain to occur ie that are not the result of fortuitous events this principle has various labels and embod ies the concept that one may not obtain insurance for a loss already in progress or for a loss that the insured either knows of planned intended or is aware is substantially certain to occur am jur 2d insurance see also couch on insurance 3d sec_102 put another way t he fortuity principle is central to the notion of what constitutes insurance the insurer will not and should not be asked to provide coverage for a loss that is reasonably certain or expected to occur within the policy period appleman on insurance 2d sec_1 perhaps better described fortuity is another key element in determining what constitutes insurance for purposes of legal classification it would be foolhardy for insurance_companies to sell insurance that would pay for losses strictly within an insured’s control this is the point where the concept of fortuity comes into play insurance is designed to cover the unforeseen or at least unintentional damages arising from risks encountered in life and business injuries and damages caused by negligence and other similar conduct where the insured stands to sustain a real and palpable loss generally pecuniary as a result of the event for which the insurance has been purchased id sec_1 one commentator describes an insurable risk as having four elements among them that the loss must be fortuitous or accidental emmett j vaughn fundamentals of risk and insurance 3d ed vaughn explains that for an event to be fortuitous i t must not be something that is certain to happen if the insurance_company knows that an event in the future is one treatise notes that t here are many contractual devices legally valid by which persons seek assurance and peace of mind regarding future events these contracts of assurance have distinctive names such as guaranty warranty suretyship indorsement pledge mortgage conditional sale indemnity and insurance collectively they have a common purpose in protecting one against the harmful consequences of untoward future events but it is frequently difficult to distinguish one from the other consequently it is no facile matter to frame a definition which states accurately and plainly the common features of the enterprises that are generally regarded as subject_to ‘insurance’ regulation appleman on insurance 2d sec_1 postn-119663-06 inevitable it also knows that it must collect a premium equal to the certain loss that it must pay plus an additional_amount for the expenses of administering the operation id pincite an insurance agreement is a contract governed generally by contract law accordingly an insurer will be liable in contract if the insurer knew of the existing loss at the time the contract was placed in force see couch on insurance 3d sec_102 the question is whether such a contract constitutes insurance for federal_income_tax purposes in treganowan 183_f2d_288 the court_of_appeals held that a program under which the surviving members of the new york stock exchange paid a certain sum to the families of deceased members constituted insurance this program was in essence a term life_insurance_policy the court distinguished the holding of le gierse that when the two contracts in that case were put together there was no ‘insurance risk’ the holding of le gierse really highlights the situation here where the payment is actually conditioned upon death whenever occurring in the true terms of insurance from an insurance standpoint there is no risk unless there is uncertainty or to use a better term fortuitousness it may be uncertain whether the risk will materialize in any particular case even death may be considered fortuitous because the time of its occurrence is beyond control ency soc sc that fortuitousness whether we speak of death generally or premature death as the tax_court wished to emphasize seems perfectly embodied here to fit both branches of the supreme court’s test treganowan f 2d pincite the tax_court has described insurance risk basic to any insurance transaction must be risk an insured faces some hazard and insurer accepts a premium and agrees to perform some act if or when the loss event occurs if no risk exists then insurance cannot be present insurance risk is required investment risk is insufficient if parties structure an apparent insurance transaction so as to effectively eliminate the effect of insurance risk therein postn-119663-06 insurance cannot be present le gierse illustrates these points amerco inc t c pincite revrul_68_27 1968_1_cb_315 holds that a medical services contract does not constitute an insurance_contract because the predominant portion of the issuer’s expenses were not of a type other than that which it incurs in providing the medical services through a salaried staff of physicians nurses and technicians the contract provided for indemnification of the costs for needed services the issuer was unable to provide although an element of risk exists it is predominantly a normal business risk of an organization engaged in furnishing medical services on a fixed-price basis rather than an insurance risk revrul_89_96 considered a circumstance in which y incurred a liability to injured persons the exact amount of which could not be ascertained but was expected to be substantially in excess of dollar_figurex unfortunately y had insurance coverage with a limit of dollar_figurex y was vulnerable to claims in an indeterminable amount predicted to be substantially greater than an additional dollar_figurex y entered into an agreement with z in an attempt to cover dollar_figurex of this shortfall z was fully aware of y’s circumstances the premium charged y was an amount that together with the tax savings claimed by z was calculated to yield at least z’s maximum anticipated liability of dollar_figurex by the time claims were liquidated the ruling concluded that the risk elements borne by z were a timing risk that the dollar_figurex would have to be paid out earlier than anticipated and an investment risk that the actual investment_yield would be lower than forecast the ruling concludes that these risks are not an insurance risk accordingly what insurance protects against is the variability of loss ocean drilling cl_ct pincite the premium charged for the insurance protection is intended to cover the average loss and the insurer assumes the variability of loss not the complete loss from an event such as a hurricane or an accident since the insured pays a premium that covers the average cost of the complete loss id s s huebner et al see also beech aircraft corp v united_states u s t c d kan aff’d 797_f2d_920 10th cir which involved an arrangement whereby beech established a bermuda-licensed company to cover its product_liability risk in the first year of its operation beech paid this company dollar_figure million for two layers of coverage losses up to dollar_figure million and dollar_figure million in excess of dollar_figure million the arrangement was similar for subsequent years the company had determined that this premium when invested during the period of time it would hold the money would equal the total amount it might pay for any losses occurring under the contract beech argued the arrangement constituted insurance because it covered pure risk which beech defined as the variance of actual results from the expected outcome of hazard the uncertainties were whether any accidents would occur and the severity of the associated losses l osses might have to be paid earlier than expected reducing investment_income beech acknowledged that the time of payment risk is traditionally viewed as an investment rather than an insurance risk and was unable to identify any insurance authority who agreed with its statement that time of payment risk is an insurance risk as opposed to an investment risk postn-119663-06 explain this concept in property and liability insurance 4th ed pincite what insurance does is allow the substitution of a certain loss the premium for an uncertain loss instead of reserving for the effect of a potential casualty in exchange for the premium an insured can shift the risk of the potential casualty to the insurer the insurer combines this risk with other similar risks such that the law of large numbers yields a more certain outcome in fact if the aggregate of risks combined in a group were sufficient to make the operation of the law of large numbers perfect removing all uncertainty about the amount of losses that would be experienced during a given period of time the accumulation of money through premiums could be limited to the exact amount of the expected losses id pincite working from this more certain outcome the insurer can charge each entity a rate based on its proper share of the aggregate cost of insurance id pincite chapter ratemaking vaughn supra pincite that is a rate based on the probability and severity of loss scott e harrington and gregory r niehaus risk management and insurance analysis for the newco contract to have constituted insurance it must among other things have transferred an insurance risk when a nuclear power plant is placed in operation it is inevitable that the licensee will incur the cost of decommissioning the plant when operation ceases the obligation to decommission has attached therefore no hazard or fortuity as to the occurrence of decommissioning exists the licensee does not bear the risk of whether decommissioning will occur - that is inevitable it is certain that under each of its contracts newco would have been required to pay benefits in insurance parlance it is certain that newco would have paid for each and every risk exposure unit of each and every insured decommissioning is not dissimilar from other types of unavoidable costs incurred in conducting a business for which the business must estimate and make provision the licensee bears the risk that the method it used to estimate and discount its inevitable decommissioning costs was inaccurate ie that when the time comes to decommission the licensee will have set_aside too little money to enable it to fulfill its obligation this risk antedated the newco contract the risk to have been covered by the newco contracts was this risk of inaccurate cost estimation a business risk akin to a normal business risk revrul_68_27 concludes is not an insurance risk and akin to the timing and investment risks revrul_89_96 concludes are not insurance risks accordingly the proposed contracts to be issued by newco would not constitute insurance for federal_income_tax purposes please contact cc fip b04 on --------------------- if you have any questions postn-119663-06 pursuant to sec_6110 this document may not be used or cited as precedent
